Citation Nr: 0739270	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983 and from November 1985 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In December 2005, the case was 
remanded to the RO to schedule the veteran for a Board 
hearing, but he failed to appear.  


FINDING OF FACT

The veteran does not have tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through an August 2002 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.

Any deficiencies in VA's duties to notify the veteran 
concerning effective date or degree of disability for the 
service connection claim is harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
and VA medical records.  There is sufficient competent 
medical evidence of record to decide the claim, so a VA 
examination is not necessary.  Specifically, VA treatment 
record show that the veteran has yearly chest films to 
monitor tuberculosis (TBC) status, and that these films have 
been normal.  VA has satisfied its assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence shows that the veteran had a positive purified 
protein derivative of tuberculin (PPD) test in service in 
November 1983.  A chest X-ray in December 1983 was within 
normal limits.  The VA reports from 1984 show that he had 
been on isoniazid (INH) therapy.  Sputum for cytology was 
negative.  Tuberculosis was not diagnosed in service and has 
not been diagnosed since service.  VA chest x-rays, taken to 
determine TBC status, were normal in July 2002 and July 2003.  
VA medical records report no more than a history of a 
positive PPD.  

While the veteran contends that he has tuberculosis, his lay 
statements alone are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In light of the evidence, the Board concludes that the 
veteran does not have tuberculosis.  A current disability is 
a cornerstone of a service connection claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, the claim 
must be denied.  


ORDER

Service connection for tuberculosis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


